DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a transparent substrate disposed to the first moisture-proof layer”.  It is not clear how the substrate can be disposed to the layer.  Examiner assumes that the substrate is disposed on the other major surface of the infrared-absorbing layer, resulting in the structure of the infrared-absorbing layer disposed between the substrate and the moisture-proof layer.  Claims 7 and 10-17 are rejected as based upon claim 2.  Clarification is requested.
Claims 8 and 9 recite elements of the chemical structures disclosed in the claims in parentheses.  For example, in claim 8 with respect to the ligand L2, it is not clear if a hydroxyl group can be part of the ligand or not.  Examiner assumes that these provisos are required and the claims are examined as such.  Clarification is requested.
Claims 8 and 9 also recite the term “selected from”.  It is unclear as to the scope of the groups since it is an improper Markush format.  See MPEP 2173.05(h).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al. (US 20180188428).
Arimura discloses a NIR cut filter and imaging element thereof.  Concerning claims 1 and 3-5, Arimura discloses the filter comprises at least one resin layer formed from cyclic olefin resins, polyester resin, polycarbonate resins, acrylic resin, and the like, wherein these resins have the claimed WVTR values because they are the same resins as that claimed and disclosed in the instant invention (para. 0020-0087).  The filter further comprises a first and second IR absorbing layers wherein at least one layer contains an infrared absorber that is copper complex (para. 0088-0186).  With respect to claims 2 and 7, the filter further comprises other IR absorbing layers that are disposed on resin layers disposed on the surfaces of the first and second layers (para. 0020).  This is taken to mean that the filter comprises the following structure going from top to bottom: IR absorbing layer/resin layer/second IR absorbing layer/resin layer/first IR absorbing layer/resin layer/IR absorbing layer, wherein the resin layer above the first IR absorbing layer can be considered the claimed moisture-proof layer and the resin layer below the first IR absorbing layer is the claimed substrate.  Additionally, it is noted that the filter is disposed on a support that includes polyesters, PMMA, polyolefins, polycarbonate, and the like, wherein alternatively, this can be considered the substrate as claimed in an alternative embodiment resulting in the following structure: IR absorbing layer/resin layer/second IR absorbing layer/resin layer/first IR absorbing layer/resin layer/IR absorbing layer/support.
In regards to claim 6, the resin layers can be formed from crosslinkable (meth)acrylic monomers (para. 0038 and 0048-0071).  Concerning claims 10-14, as shown above an IR absorbing layer is disposed on the resin layer below the first IR absorbing layer, wherein the other IR absorbing layers can comprise an organic dye having the claimed chemical structures and the resin to form the IR absorbing layer is the same as the resin layer composition (para. 0187-0443).  Examiner notes that in this instance, the resin layer above the first IR absorbing layer is claimed first moisture-proof layer, first IR absorbing layer is the claimed first near-infrared absorbing layer, resin layer below the first IR absorbing layer is equivalent to the claimed second moisture-proof layer, and the IR absorbing layer below this resin layer is the second NIR absorbing layer, and the support is equivalent to the claimed substrate.  Regarding claims 15 and 16, as shown above the support is formed from the same materials as claimed and a such, would have the claimed moisture properties.
Concerning claim 17, an IR reflection film can be disposed on the support which would meet the instant limitations (para. 0021-0028).  With respect to claims 18 and 19, since the laminate is formed of the same materials as claimed, the structure would have the claimed properties.  In regards to claims 20 and 21, the filter is applied to lenses and sensors for cameras as claimed and other electronic devices (para. 0003 and 0503-0506).  

Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arimura et al. (US 20180017722) and Arimura et al. (US 20180017720).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783